USDC IN/ND case 3:20-cv-00821-JD-MGG document 1 filed 09/30/20 page 1 of 5
(INND Rev. 8/16)




                    UNITED STATES DISTRICT COURT zazosEP30 AHto: 42
                    NORTHERN DISTRICT OF INDIANA .u.;j~f;;~·F[t;)YRri ....",
            [This form is for non-prisoners to file a civil complaint. NEATLY print in ink (or type} your answers.]   o;::- /NDi~~ IRh '




 [You are the PLAINTIFF, print your full name on this line .]

             V,                                                   Case Number        3: 2.ocv82 J
                                                                        [For a new case in this court, leave blank.
   Jhl11m ¼ctA\e.\ne~
 [The DEFENDANT is who you are suing. pi(ONE name on
                                                              .              The court will assign a case number.]

 this line. List ALL defendants below, including this one.]

            [The top of this page is the caption. Everything you file in this case must have the same caption.
            Once you know your case number, it is VERY IMPORTANTthat you include it on everything you send
            to the court for this case. DO NOT send more than one copy of anything to the court.]


                                            CIVIL COMPLAINT
 #     Defendant's Name and Job Title                                  Address
 1     [Put the defendant named in the caption in this box. ]            aa. 7              -:Ye.55-.erson t3Jvd.
       ~e,nntth Cbttt,                                                   ;:::/4pr-/ 0
                                                                       ;:Sol/4-fh Z3e,u!, 'I)u ~&I.RO I
 2




 3



              [If you are suing more defe dants, attach an additional page. Number each defendant. Put the
                      name, job title, and address of each defendant in a separate box as shown here.]

1. How many defendants are you suing?                     Lo
2. What is your address?            'J..'J /0 Sp\Y)Q\C\ff.                 /\'f?t \.(    f:A1ti{)Cl LU'\\Ja I jJ)i
  L/IP5Lf5
3. What is your telephone number: (             '5 7t./)_,_3~~~6=e_
                                                                  .-~&;~j~ Zo~-
                                                                              ~ ---------
4. Have you ever sued anyone for these exact same claims?
          )6No.
           O Yes, attached is a copy of the final judgment OR an additional sheet listing the court,
                    case number, file date, judgment date, and result of the previous case(s) ,

            [DO NOT write in the margins or on the back of any pages. Attach additional pages if necessary.]
USDC IN/ND case 3:20-cv-00821-JD-MGG document 1 filed 09/30/20 page 2 of 5
USDC IN/ND case 3:20-cv-00821-JD-MGG document 1 filed 09/30/20 page 3 of 5
(INND Rev. 8/16)                                                                                                page2




                                                CLAIMS and FACTS
DO: Write a short and plain statement telling what each defendant did wrong.
DO: Use simple English words and sentences.
            DO NOT: Quote from cases or statutes, use legal terms, or make legal arguments.
DO: Explain when, where, why, and how these events happened.
DO: Include every fact necessary to explain your case and describe your injuries or damages.
DO: Number any documents you attach and refer to them by number in your complaint.
            DO NOT: Include the names of minors, social security numbers, or dates of birth .
DO: Use each defendant's name every time you refer to that defendant.




             (DO NOT write in the margins or on the back of any pages. Attach additional pages if necessary.]




                                                                              ,1
 USDC IN/ND case 3:20-cv-00821-JD-MGG document 1 filed 09/30/20 page 4 of 5
  (INND Rev. 8/16)                                                                                                page 3



  Claims and Facts (continued)




  PRIOR LAWSUITS -                  Have you ever sued anyone for this exact same event?

               ~      o.
               0     Yes, attached is a copy of the final judgment OR an additional sheet listing the court,
                          case number, file date, judgment date, and result of the previous case(s) .

  RELi EF -          If you win this case, what do you want the court to order the defendant to do?

1V L j<JVJt ffell Mlt ,1LLo/:1(;(1J -fa;m !',d/l/?
     ,f/ezeadi,oi ~
@- 4f Mo ococoo
@ dtii2¾t1?tory tdeS
tJ} £} m~ rtMrlt fD tr Y"KfW1[fd
  FILING           FEE-Are you paying the filing fee?

      -~ Yes, I am paying the $400 .00 filing fee. I understand that I am responsible to notify the
          defendant about this case as required by Federal Rule of Civil Procedure 4. [If you want the
               clerk to sign and seal a summons, you need to prepare the summons and submit it to the clerk.]

       O No, I am filing a Motion to Proceed In Forma Pauperis and asking the court to notify the
               defendant about this case .



               I will keep a copy of this complaint for my records.
  ~            I will promptly notify the court of any change of address.
 ,1.((/f! ·;   I declare under penalty of perjury that the statements in this complaint are true.



 M~Q
  Signature


               [DO NOT write in the margins or on the back of any pages. Attach additional pages if necessary.]
USDC IN/ND case 3:20-cv-00821-JD-MGG document 1 filed 09/30/20 page 5 of 5




       f C..oun:i:.J wi+hdrno c:fh-- 'ni';) 0ierrt:
         Cil~-on ND\JerY\te, l ~, cAD\ 8            o


         1o/,otrQ1=\ -ve Order Lats de_r\ted on
         Cl redra l Oroc_rved 8oL'Ctl L/ ., __L m
       4 ·                                                        j


       . ".')ei1J1 n~   eop;e._~ oS      ~ ~u prpx-'t,nfr
         e_~ \CQ_y)CQ_.,


       t




                                                           - - - -            -   ---<




                                             ---          - - - - -- - 1




                                              -   - -   ---   -       _ _ _ _ ____,
